Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 13, 2018 (this
“Amendment”), to the Credit Agreement, dated as of December 12, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement” and, as amended hereby, the
“Amended Credit Agreement”; capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Amended Credit Agreement),
among BLUE BIRD CORPORATION, a Delaware corporation (“Holdings”), BLUE BIRD BODY
COMPANY, a Georgia corporation (the “Borrower”), SCHOOL BUS HOLDINGS INC., a
Delaware corporation, PEACH COUNTY HOLDINGS, INC., a Delaware corporation, and
BLUE BIRD GLOBAL CORPORATION, a Delaware corporation, each as Intermediate
Parents, the several banks and other financial institutions from time to time
party thereto (the “Lenders”), and BANK OF MONTREAL, as an Issuing Bank, the
Swingline Lender and the Administrative Agent for the Lenders thereunder (in
such capacities, respectively, the “Administrative Agent”), and Fifth Third Bank
and Branch Banking and Trust Company, each as an Issuing Bank.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower has requested (A) Supplemental Term Commitments (as
defined herein) in an aggregate principal amount of $50,000,000,
(B) Supplemental Revolving Commitments (as defined herein) in an aggregate
principal amount of $25,000,000, and (C) certain other amendments to the Credit
Agreement, in each case subject to the terms and conditions set forth herein and
in the Amended Credit Agreement;

 

WHEREAS, the proceeds of the Supplemental Term Loans will be used by the
Borrower to fund the Specified Distribution, and to pay transaction costs, fees
and expenses related thereto and in connection with this Amendment; and

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

Section 1.                                           Supplemental Term
Commitments.

 

(a)                                 Each Supplemental Term Lender hereby agrees,
severally and not jointly, on the terms set forth herein and in the Amended
Credit Agreement and subject to the conditions set forth herein, to make the
Supplemental Term Loans to the Borrower on the First Amendment Funding Date in
accordance with Section 2.01(b) of the Amended Credit Agreement in the aggregate
principal amount set forth opposite such Supplemental Term Lender’s name in
Exhibit A hereto under the heading “Supplemental Term Commitment”.  The
Supplemental Term Loans shall be deemed to be part of the same tranche of term
loans as the Initial Term Loans.  Amounts borrowed under this Section 1(a) and
repaid or prepaid may not be reborrowed.  Except as otherwise expressly provided
herein, the Supplemental Term Loans will have the same terms as the Initial Term
Loans, and no ticking, commitment or similar fee shall be payable with respect
to the Supplemental Term Commitments.

 

(b)                                 The obligation of each Supplemental Term
Lender to make a Supplemental Term Loan is subject to the request therefor in
accordance with Section 2.03 of the Credit Agreement and the satisfaction of the
conditions set forth in Sections 4.02(a) and 4.02(b) of the Credit Agreement
during the

 

--------------------------------------------------------------------------------


 

Supplemental Term Loan Availability Period (the date on which such conditions
are satisfied and such Supplemented Term Loans are borrowed, the “First
Amendment Funding Date”).

 

(c)                                  Interest on the Supplemental Term Loans
shall be payable in accordance with, and at the rates specified in, Section 2.13
of Amended Credit Agreement.  Each Supplemental Term Lender hereby agrees the
initial Interest Period with respect to the Supplemental Term Loans being made
on the First Amendment Funding Date shall be the number of days equal to the
remaining period of the Interest Period of Initial Term Loans expiring next
after the First Amendment Funding Date.

 

(d)                                 The proceeds of the Supplemental Term Loans
shall be used by the Borrower to fund the Specified Distribution, and to pay
transaction costs, fees and expenses related thereto and in connection with this
Amendment.

 

(e)                                  Unless previously terminated, the
Supplemental Term Commitments shall terminate immediately after the making of
the Supplemental Term Loans to the Borrower on the First Amendment Funding Date
or, if earlier, upon the expiration of the Supplemental Term Loan Availability
Period.

 

(f)                                   The Borrower shall repay the Supplemental
Term Loans in accordance with Sections 2.09 and 2.10 of the Amended Credit
Agreement, after giving effect to this Amendment.

 

(g)                                  The Supplemental Term Loans shall be
prepaid on the same basis as the Initial Term Loans.  The maturity date for the
Supplemental Term Loans shall be the Term Maturity Date under the Amended Credit
Agreement.  On the Term Maturity Date, the Borrower shall repay in full the
outstanding aggregate principal amount of the Supplemental Term Loans.

 

Section 2.                                           Supplemental Revolving
Commitments.

 

(a)                                 Each Revolving Lender hereby agrees,
severally and not jointly, on the terms set forth herein and in the Amended
Credit Agreement and subject to the conditions set forth herein, to increase its
Revolving Commitment in the aggregate principal amount set forth opposite such
Revolving Lender’s name in Exhibit A hereto under the heading “Supplemental
Revolving Commitment” (the “Supplemental Revolving Commitments”).  The aggregate
Revolving Commitments after giving effect to the Supplemental Revolving
Commitments shall be $100,000,000.

 

(b)                                 Except as expressly provided herein, the
terms and provisions of the Revolving Commitments (as increased by the
Supplemental Revolving Commitments) and the Revolving Loans and other extensions
of credit made pursuant thereto (if any) under the Amended Credit Agreement
shall be identical to the terms and provisions of, and shall be deemed to be
part of the same tranche of revolving commitments as, the existing Revolving
Commitments and the Revolving Loans and other extensions of credit made pursuant
thereto (if any), and any other related terms will have correlative meanings
mutatis mutandis with the terms in the Amended Credit Agreement.

 

(c)          Section 2.20(d) of the Amended Credit Agreement shall apply with
respect to the Supplemental Revolving Commitments and the Revolving Lenders
under the Amended Credit Agreement as if set forth in full herein and modified
mutatis mutandis.

 

Section 3.                                           Amendments to Credit
Agreement.

 

Effective as of the First Amendment Effective Date (as hereinafter defined), the
parties hereby agree to amend the Credit Agreement as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definitions in proper alphabetical
order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“First Amendment” means the First Amendment to Credit Agreement, dated as of the
First Amendment Effective Date, by and among the Borrower, the Guarantors party
thereto, the Lenders party thereto, the Issuing Banks party thereto and the
Administrative Agent.

 

“First Amendment Effective Date” means September 13, 2018.

 

“First Amendment Funding Date” has the meaning set forth in the First Amendment.

 

“Initial Term Commitment” means, with respect to each Initial Term Lender, the
commitment, if any, of such Initial Term Lender to make an Initial Term Loan
hereunder on the Closing Date, expressed as an amount representing the maximum
principal amount of the Initial Term Loan to be made by such Initial Term Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption. The
amount of each Initial Term Lender’s Initial Term Commitment as of the Closing
Date is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Initial Term Lender shall have assumed its Initial Term
Commitment, as the case may be. The initial aggregate amount of the Initial Term
Lenders’ Initial Term Commitments on the Closing Date was $160,000,000.

 

“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.

 

“Initial Term Loans” means Loans made pursuant to clause (a) of Section 2.01. 
The aggregate outstanding principal amount of Initial Term Loans on the First
Amendment Effective Date is $148,000,000.

 

“Specified Distribution” means the Restricted Payment in an aggregate amount not
to exceed $50,000,000 by the Borrower and any Intermediate Parent to any
Intermediate Parent and Holdings, which will be used by Holdings to make a
Restricted Payment to its direct or indirect shareholders on or after the First
Amendment Funding Date and prior to the expiration of the Supplemental Term Loan
Availability Period (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), which amount shall be funded
solely by the net cash proceeds of the Supplemental Term Loans and unrestricted
available cash.

 

“Supplemental Revolving Commitment” means, with respect to each Revolving
Lender, the commitment of such Revolving Lender to increase its Revolving

 

3

--------------------------------------------------------------------------------


 

Commitments on the First Amendment Effective Date.  The amount of each Revolving
Lender’s Supplemental Revolving Commitment as of the First Amendment Effective
Date is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Supplemental Revolving Commitment,
as the case may be. The initial aggregate amount of the Revolving Lenders’
Supplemental Revolving Commitments is $25,000,000.

 

“Supplemental Term Commitment” means, with respect to each Supplemental Term
Lender, the commitment, if any, of such Supplemental Term Lender to make a
Supplemental Term Loan hereunder on the First Amendment Funding Date, expressed
as an amount representing the maximum principal amount of the Supplemental Term
Loan to be made by such Supplemental Term Lender hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Supplemental
Term Lender pursuant to an Assignment and Assumption. The amount of each
Supplemental Term Lender’s Supplemental Term Commitment as of the First
Amendment Effective Date is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Supplemental
Term Commitment, as the case may be. The initial aggregate amount of the
Supplemental Term Lenders’ Supplemental Term Commitments is $50,000,000.

 

“Supplemental Term Facility” has the meaning assigned to such term in
Section 2.01.

 

“Supplemental Term Lender” means a Lender with a Supplemental Term Commitment.

 

“Supplemental Term Loan” means Loans made pursuant to clause (b) of
Section 2.01.  The aggregate outstanding principal amount of Supplemental Term
Loans on the First Amendment Funding Date will be $50,000,000.

 

“Supplemental Term Loan Availability Period” means the period from October 1,
2018, through and including October 31, 2018.

 

(b)                                 The definition of “Alternate Base Rate” is
hereby amended by inserting the following immediately prior to the last sentence
thereof:

 

“If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above.”

 

(c)                                  The definition of “Applicable Rate” is
hereby amended and restated in its entirety as follows:

 

“Applicable Rate” means:

 

(i)                                     On the First Amendment Effective Date
and thereafter, until changed in accordance with the following provisions, the
Applicable Rate shall be set at Level III in the matrix referred to in clause
(ii) below.

 

(ii)                                  Commencing with the fiscal quarter of
Holdings ended on September 30, 2018, and continuing with each fiscal quarter
thereafter, the Administrative Agent shall

 

4

--------------------------------------------------------------------------------


 

determine the Applicable Rate in accordance with the following matrix, based on
the Total Net Leverage Ratio:

 

Level

 

Total Net Leverage Ratio

 

ABR Loans

 

Eurodollar Loans

 

I

 

Less than 2.00x

 

0.75

%

1.75

%

II

 

Greater than or equal to 2.00x and less than 2.50x

 

1.00

%

2.00

%

III

 

Greater than or equal to 2.50x and less than 3.00x

 

1.25

%

2.25

%

IV

 

Greater than or equal to 3.00x and less than 3.25x

 

1.50

%

2.50

%

V

 

Greater than or equal to 3.25x and less than 3.50x

 

1.75

%

2.75

%

VI

 

Greater than 3.50x

 

2.00

%

3.00

%

 

(iii)                               Changes in the Applicable Rate based upon
changes in the Total Net Leverage Ratio shall become effective on the third
Business Day following the receipt by the Administrative Agent pursuant to
Section 5.01(a) (in the case of the last fiscal quarter of any fiscal year) or
Section 5.01(b) (in the case of the first three quarters of any fiscal year), as
the case may be, of the financial statements of Holdings for the Testing Period
most recently ended, accompanied by a Compliance Certificate in accordance with
Section 5.01(c), demonstrating the computation of the Total Net Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) Holdings
has failed to timely deliver its consolidated financial statements referred to
in Section 5.01(a) or Section 5.01(b), as applicable, accompanied by a
Compliance Certificate in accordance with Section 5.01(c) and has continued to
fail to so deliver after receiving three Business Days’ notice in writing from
the Administrative Agent, or (B) an Event of Default has occurred and is
continuing, the Applicable Rate shall be set at Level VI in the above matrix,
regardless of the Total Net Leverage Ratio at such time. The above matrix does
not modify or waive, in any respect, the rights of the Administrative Agent and
the Lenders to charge any default rate of interest or any of the other rights
and remedies of the Administrative Agent and the Lenders hereunder.

 

(d)                                 The definition of “Commitment” is hereby
amended and restated in its entirety as follows:

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment (as
increased by its Supplemental Revolving Commitment on the First Amendment
Effective Date), Revolving Commitment Increase, Initial Term Commitment,
Supplemental Term Commitment or Incremental Term Commitment of any Class or any
combination thereof (as the context requires) and (b) with respect to any
Swingline Lender, its Swingline Commitment.

 

(e)                                  The definition of “Consolidated Net Debt”
is hereby amended and restated in its entirety as follows:

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) Unrestricted Cash (as determined based on a trailing four
fiscal quarter average basis); provided, however, that to the extent the
calculation of Consolidated Net Debt is used for purposes of determining Total
Net Leverage Ratio in connection with permitting the incurrence of Indebtedness,
the proceeds of such Indebtedness shall not be included in the Unrestricted Cash
referred to in clause (b) of this definition; provided, further, that to the
extent the Supplemental Term Loan is not applied to finance the Specified
Distribution prior to the expiration of the Supplemental Term Loan Availability
Period (or such later date as may be agreed to by the Administrative Agent in
its sole discretion), the net cash proceeds received by the Borrower in respect
of the Supplemental Term Loan on the First Amendment Funding

 

5

--------------------------------------------------------------------------------


 

Date shall not be included in the Unrestricted Cash referred to in clause (b) of
this definition (such excluded Unrestricted Cash, the “Excluded Cash”);
provided, further, that the calculation of Excluded Cash shall be decreased on a
dollar for dollar basis for any voluntary prepayments of Term Loan Borrowings
made by the Borrower pursuant to Section 2.11(a) following the Supplemental Term
Loan Availability Period until the Excluded Cash is equal to $0.

 

(f)                                   The definition of “Incremental Cap” is
hereby amended and restated in its entirety as follows:

 

“Incremental Cap” means $75,000,000, which amount shall not be reduced by the
Supplemental Term Loans or the Supplemental Revolving Commitments.

 

(g)                                  The definition of “Revolving Commitment” is
hereby amended and restated in its entirety as follows:

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The initial amount of each Lender’s Revolving Commitment as of the Closing Date
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as the case may
be. The initial aggregate amount of the Lenders’ Revolving Commitments on the
Closing Date was $75,000,000. The aggregate amount of the Lenders’ Revolving
Commitments as of the First Amendment Effective Date after giving effect to the
Supplemental Revolving Commitments is $100,000,000.

 

(h)                                 The definition of “Revolving Maturity Date”
is hereby amended by replacing the words “Closing Date” with “First Amendment
Effective Date”.

 

(i)                                     The definition of “Term Commitment” is
hereby amended and restated in its entirety as follows:

 

“Term Commitment” means with respect to each Lender, the commitment, if any, of
such Lender to make an Initial Term Loan hereunder on the Closing Date and/or a
Supplemental Term Loan hereunder on the First Amendment Funding Date.

 

(j)                                    The definition of “Term Loans” is hereby
amended and restated in its entirety as follows:

 

“Term Loans” means, collectively, Initial Term Loans, Supplemental Term Loans
and any other term loans made pursuant to a Term Commitment Increase, as the
context requires.

 

(k)                                 The definition of “Term Maturity Date” is
hereby amended by replacing the words “Closing Date” with “First Amendment
Effective Date”.

 

(l)                                     A new Section 1.09 of the Credit
Agreement is hereby inserted as follows:

 

6

--------------------------------------------------------------------------------


 

“SECTION 1.09                                Rates.  The Administrative Agent
does not warrant or accept responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate”.”

 

(m)                             Section 2.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Subject to the terms and conditions set forth herein, (a) each Initial Term
Lender severally agrees to make an Initial Term Loan to the Borrower on the
Closing Date denominated in dollars in a principal amount not exceeding its
Initial Term Commitment (the “Initial Term Facility”), (b) each Supplemental
Term Lender severally agrees to make a Supplemental Term Loan to the Borrower on
the First Amendment Funding Date denominated in dollars in a principal amount
not exceeding its Supplemental Term Commitment (the “Supplemental Term Facility”
and, together with the Initial Term Facility, the “Term Facility”), (c) each
Incremental Term Lender severally agrees to make one or more Incremental Term
Loans to the Borrower as specified in this Agreement denominated in dollars from
time to time in an aggregate principal amount not exceeding its Incremental Term
Commitment, and (d) each Revolving Lender severally agrees to make Revolving
Loans to the Borrower denominated in dollars from time to time during the
Revolving Availability Period in an aggregate principal amount which will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment (the “Revolving Facility”). Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans. Amounts repaid or prepaid in respect of Initial
Term Loans, Supplemental Term Loans or Incremental Term Loans may not be
reborrowed.”

 

(n)                                 Section 2.08(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)                           Unless previously terminated, (i) the Initial
Term Commitments shall terminate upon the Borrowing of Term Loans on the Closing
Date, (ii) the Supplemental Term Commitments shall terminate on the First
Amendment Funding Date or, if earlier, upon the expiration of the Supplemental
Term Loan Availability Period and (iii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.”

 

(o)                                 Section 2.10(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)                           Subject to adjustment pursuant to paragraph
(c) of this Section, the Borrower shall repay Term Loan Borrowings (but without
any requirement to repay the Supplemental Term Loans or terminate any portion of
the Supplemental Term Commitments, in each case, prior to the First Amendment
Funding Date) on the last day of each fiscal quarter of Holdings in the amounts
set forth below:

 

Date
(calendar year)

 

Amount

Q3 2018

 

$1,850,000

Q4 2018

 

$2,475,000

 

7

--------------------------------------------------------------------------------


 

Date
(calendar year)

 

Amount

Q1 2019

 

$2,475,000

Q2 2019

 

$2,475,000

Q3 2019

 

$2,475,000

Q4 2019

 

$2,475,000

Q1 2020

 

$2,475,000

Q2 2020

 

$2,475,000

Q3 2020

 

$2,475,000

Q4 2020

 

$2,475,000

Q1 2021

 

$2,475,000

Q2 2021

 

$2,475,000

Q3 2021

 

$2,475,000

Q4 2021

 

$3,712,500

Q1 2022

 

$3,712,500

Q2 2022

 

$3,712,500

Q3 2022

 

$3,712,500

Q4 2022

 

$4,950,000

Q1 2023

 

$4,950,000

Q2 2023

 

$4,950,000

Term Maturity Date

 

All unpaid principal of the Term Loans

 

; provided that if any such date is not a Business Day, such payment shall be
due on the next preceding Business Day.”

 

(p)                                 Section 2.14 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

8

--------------------------------------------------------------------------------


 

“SECTION 2.14              Alternate Rate of Interest. 
(a)                              If at least two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(i)                                           the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period; or

 

(ii)                                        the Administrative Agent is advised
by the Required Lenders that the Adjusted Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the ICE Benchmark Administration or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Adjusted Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement as may be applicable.  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b), (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Borrowing of Eurodollar Loans shall be ineffective and (ii) if
any Borrowing Request requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of ABR Loans; provided that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.”

 

(q)                                 Article III of the Credit Agreement is
hereby amended by adding a new Section 3.22 at the end thereof as follows:

 

“SECTION 3.22  Beneficial Ownership. The information included in the Beneficial
Ownership Certification executed and delivered to the Administrative Agent and
the Lenders by the Borrower in accordance with Section 5.01(f), as updated from
time to time in accordance with this Agreement, is true and correct in all
respects.  Each

 

9

--------------------------------------------------------------------------------


 

Loan Party acknowledges and agrees that the Beneficial Ownership Certification,
if any, shall constitute one of the Loan Documents.”

 

(r)                                    Section 5.01(f) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“(f)                             (i) promptly following any request therefor,
(A) such other information regarding the operations, business affairs and
financial condition of Holdings, any Intermediate Parent, the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing or (B) information and documentation reasonably requested by
the Administrative Agent on behalf of itself or any Lender for purposes of
compliance with applicable “know-your-customer” requirements under the USA
PATRIOT Act or other applicable Anti-Money Laundering Laws and (ii) promptly
upon the Borrower ceasing to be an “exempt person” under 31 C.F.R. §
1020.315(b) and following any request therefor, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulations, a Beneficial
Ownership Certification in relation to the Borrower.”

 

(s)                                   Section 5.02 of the Credit Agreement is
hereby amended by deleting the “and” at the end of clause (f) thereof, replacing
the “.” at the end of clause (g) thereof with “;” and by adding a new clause
(h) immediately thereafter as follows:

 

“(h)                           any change in the information provided in any
Beneficial Ownership Certification delivered pursuant to this Agreement that
would result in a change to the beneficial owners identified in parts (c) or
(d) of such Beneficial Ownership Certification.”

 

(t)                                    Section 5.10 of the Credit Agreement is
hereby amended by amending and restating the first sentence thereof in its
entirety as follows:

 

“The Borrower will use the proceeds of (i) the Term Loans and the Revolving
Loans incurred on the Closing Date, if any, to finance the Transaction occurring
on the Closing Date, and (ii) the Supplemental Term Loans incurred on the First
Amendment Funding Date (a) during the Supplemental Term Loan Availability Period
(or such later date as may be agreed to by the Administrative Agent in its sole
discretion), to fund the Specified Distribution and to pay transaction costs,
fees and expenses payable in connection with the Specified Distribution and the
First Amendment or (b) thereafter, for Permitted Acquisitions, capital
expenditures, working capital and any other general corporate purposes not
prohibited by the Loan Documents.”

 

(u)                                 Section 6.06(a)(iii) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“(iii)                         the Specified Distribution; provided that if the
First Amendment Funding Date does not occur during the Supplemental Term Loan
Availability Period, no Restricted Payment shall be permitted under this clause
(iii);”

 

(v)                                 Section 6.10 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“SECTION 6.10  Total Net Leverage Ratio.  Holdings will not permit the Total Net
Leverage Ratio as of the last day of any Test Period ending during any period
set forth below to be greater than the ratio set forth opposite such period:

 

10

--------------------------------------------------------------------------------


 

Period

 

Maximum Total Net
Leverage Ratio

First Amendment Effective Date through the fiscal quarter ending June 30, 2019

 

4.00:1.00

Fiscal quarter ending September 30, 2019 through the fiscal quarter ending
September 30, 2021

 

3.75:1.00

Fiscal quarter ending December 31, 2021 and thereafter

 

3.50:1.00

 

(w)                               Schedule 2.01 to the Credit Agreement is
hereby amended and restated as of the First Amendment Effective Date in its
entirety as set forth on Exhibit A attached hereto.

 

Section 4.                                           Conditions to Effectiveness
of Amendment.  Section 3 of this Amendment shall become effective as of the date
(the “First Amendment Effective Date”) on which the following conditions have
been satisfied or waived:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) a duly executed and completed counterpart hereof that
bears the signature of the Borrower and each other Loan Party, (ii) a duly
executed and completed counterpart hereof that bears the signature of the
Administrative Agent and (iii) a duly executed and completed counterpart hereof
that bears the signature of each of the Lenders, the Supplemental Term Lenders
and each Issuing Bank;

 

(b)                                 The Administrative Agent shall have received
an Acknowledgment and Confirmation in the form of Annex I hereto from an
authorized officer of each Loan Party;

 

(c)                                  The Administrative Agent shall have
received (i) reimbursement of reasonable and documented out of pocket expenses
(to the extent invoiced no later than three Business Days prior to the First
Amendment Effective Date) in connection with this Amendment and the other
transactions contemplated hereby in accordance with Section 9.03 of the Credit
Agreement, (ii) on behalf of itself, BMO Capital Markets Corp., as lead
arranger, and each Lender consenting to this Amendment, the fees owed to it, BMO
Capital Markets Corp. and/or such Lender pursuant to that certain mandate
letter, dated as of August 24, 2018, between the Borrower and BMO Capital
Markets Corp. and (iii) on behalf of each Lender, all accrued interest on
outstanding Loans on the First Amendment Effective Date and, if such Lender is a
Revolving Lender, all commitment fees and participation fees payable under
Section 2.12 of the Credit Agreement, whether or not any such amounts are then
due and payable;

 

(d)                                 No Event of Default or Default shall have
occurred and be continuing both before and after giving effect to the
transactions contemplated by this Amendment, including the funding of the
Supplemental Term Loans;

 

(e)                                  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower,
certifying on behalf of the Borrower that, (i) after giving effect to this
Amendment, to the Supplemental Revolving Commitments, to the Supplemental Term
Loans (assuming such Supplemental Term Loans have been fully funded on the First
Amendment Effective Date) and to any other Loans or other extensions of credit
to be made to the Borrower on the First

 

11

--------------------------------------------------------------------------------


 

Amendment Effective Date, the representations and warranties set forth in the
Amended Credit Agreement and the other Loan Documents are true and correct in
all material respects (or, to the extent such representations and warranties are
qualified by materiality, in all respects) on and as of the First Amendment
Effective Date (except to the extent such representation and warranty speaks to
an earlier date, in which case such representation and warranty is true and
correct in all material respects (or, to the extent such representations and
warranties are qualified by materiality, in all respects) on and as of such
earlier date), and (ii) no Default or Event of Default has occurred and is
continuing on the First Amendment Effective Date both before and after giving
effect to this Amendment, to the Supplemental Revolving Commitments, to the
Supplemental Term Loans (assuming such Supplemental Term Loans have been fully
funded on the First Amendment Effective Date) and to any other Loans or
extensions of credit to be made to the Borrower on the First Amendment Effective
Date;

 

(f)                                   The Administrative Agent shall have
received a certificate of each Loan Party, dated as of the First Amendment
Effective Date, in form and substance reasonably acceptable to the
Administrative Agent, executed by any Responsible Officer of such Loan Party,
and including or attaching a copy of (i) each Organizational Document of each
Loan Party, certified, to the extent applicable, as of a recent date by the
applicable Governmental Authority, (ii) signature and incumbency certificates of
the Responsible Officers of each Loan Party executing this Amendment,
(iii) resolutions of the Board of Directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of this Amendment and the Loan Documents to which it is a party, in
each case, certified as of the First Amendment Effective Date by its secretary,
an assistant secretary or a Responsible Officer as being in full force and
effect without modification or amendment, and (iv) a good standing certificate
(to the extent such concept exists) from the applicable Governmental Authority
of each Loan Party’s jurisdiction of incorporation, organization or formation,
as applicable;

 

(g)                                  The Administrative Agent shall have
received a certificate of the chief financial officer or treasurer (or other
comparable officer) of Holdings certifying the solvency, after giving effect to
this Amendment and assuming the Supplemental Term Loans have been fully funded
on the First Amendment Effective Date, of Holdings and its Subsidiaries on a
consolidated basis in substantially the form of Exhibit E to the Amended Credit
Agreement;

 

(h)                                 The Administrative Agent shall have received
the executed legal opinion (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the First Amendment Effective Date) of (i) Weil
Gotshal & Manges LLP, New York counsel to the Loan Parties, and (ii) Smith,
Gambrell & Russell, LLP, Georgia counsel to the Loan Parties, in each case, in
form and substance reasonably satisfactory to the Administrative Agent;

 

(i)                                     The Administrative Agent shall have
received at least two (2) Business Days prior to the First Amendment Effective
Date all documentation and other information about the Loan Parties as shall
have been reasonably requested in writing at least five (5) Business Days prior
to the First Amendment Effective Date by the Administrative Agent required by
regulatory authorities under applicable Anti-Money Laundering Laws, including
the USA PATRIOT Act and other “know your customer” rules and regulations; and

 

(j)                                    After giving effect to this Amendment, to
the Supplemental Revolving Commitments and to the Supplemental Term Loans
(assuming such Supplemental Term Loans have been fully funded on the First
Amendment Effective Date) and any other Loans or credit extensions to be made to
the Borrower on the First Amendment Effective Date, the Borrower is in pro forma
compliance with the financial covenant set forth in Section 6.10 of the Amended
Credit Agreement as of the last day of the most recent Test Period.

 

12

--------------------------------------------------------------------------------


 

Section 5.                                           Representations and
Warranties.  Each Loan Party party hereto represents and warrants to each of the
Lenders and the Administrative Agent that as of the First Amendment Effective
Date:

 

(a)                                 Such Loan Party is duly organized, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdictions) under the laws of the jurisdiction of its organization, has all
corporate or other organizational power and authority to carry on its business
and to execute, deliver and perform its obligations under this Amendment and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

(b)                                 This Amendment has been duly authorized by
all necessary corporate or other organizational action and, if required, action
by the holders of such Loan Party’s Equity Interests.  This Amendment has been
duly executed and delivered by each such Loan Party and constitutes, and the
Amended Credit Agreement constitutes, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing.

 

(c)                                  The execution, delivery and performance of
this Amendment by such Loan Party, the Loans provided for hereunder and the use
of the proceeds thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other Person, except (x) such as have been obtained or made and are in
full force and effect except filings necessary to perfect Liens created under
the Loan Documents or (y) for consents, approvals, registrations, filings or
other actions the failure to make or obtain would not reasonably be expected to
be adverse in any material respect to the rights of the Administrative Agent or
the lenders, (b) will not violate (i) the Organizational Documents of, or
(ii) any Requirements of Law applicable to, Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder except (in the case of each of clauses (b)(ii) and
(c) to the extent that such violation, individually or in the aggregate, would
not as would not reasonably be expected to have a Material Adverse Effect and
(d) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary, except Liens created under
the Loan Documents or constituting Permitted Encumbrances.

 

Section 6.                                           Effect of Amendment.

 

(a)                                 Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders and
Administrative Agent under the Credit Agreement or the other Loan Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or the other Loan Documents or any other provision of the Credit
Agreement or of any other Loan Document, all of which are hereby ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or different circumstances.

 

13

--------------------------------------------------------------------------------


 

(b)                                 On and after the First Amendment Effective
Date, each reference in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
the Credit Agreement in any other Loan Document shall be deemed a reference to
the Amended Credit Agreement.

 

(c)                                  This Amendment and the Acknowledgment and
Confirmation shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.

 

Section 7.                                           General.

 

(a)                                 GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 Incorporation by Reference.  The parties
hereto acknowledge and agree that Sections 9.03, 9.05, 9.09, 9.10, 9.12 and 9.18
of the Credit Agreement are incorporated herein by reference mutatis mutandis.

 

(c)                                  Counterparts.  This Amendment may be
executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Amendment by email or facsimile transmission (or other
electronic transmission) shall be effective as delivery of a manually executed
counterpart hereof.

 

(d)                                 Entire Agreement. This Amendment, the
Amended Credit Agreement and the other Loan Documents embody the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof.

 

(e)                                  Severability.  Any provision of this
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(f)                                   Headings.  The headings of this Amendment
are used for convenience of reference only, are not part of this Amendment and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

BORROWER:

BLUE BIRD BODY COMPANY

 

 

 

 

By:

 

 

 

Name:

Phil Tighe

 

 

Title:

Chief Financial Officer

 

 

 

HOLDINGS:

BLUE BIRD CORPORATION

 

 

 

 

By:

 

 

 

Name:

Phil Tighe

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

BLUE BIRD GLOBAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

Phil Tighe

 

 

Title:

Chief Financial Officer

 

 

 

 

PEACH COUNTY HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

Phil Tighe

 

 

Title:

Chief Financial Officer

 

 

 

 

SCHOOL BUS HOLDINGS INC.

 

 

 

 

By:

 

 

 

Name:

Phil Tighe

 

 

Title:

Chief Financial Officer

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,
as Administrative Agent, Swingline Lender, Issuing Bank and a Lender

 

 

 

 

By:

 

 

 

Name:

Tomasz Milewski

 

 

Title:

Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Adam Muhib

 

 

Title:

Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Anne B. Kelly

 

 

Title:

Managing Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN,
as a Lender

 

 

 

 

By:

 

 

 

Name:

John Kushnerick

 

 

Title:

Executive Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Michael McKenzie

 

 

Title:

AVP

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Mary Smith

 

 

Title:

Managing Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Karen Ng

 

 

Title:

Senior Vice President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Bradley Sands

 

 

Title:

Vice President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Wallace Lo

 

 

Title:

Duly Authorized Signatory

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

SYNOVUS FINANCIAL CORP,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Chandra Cockrell

 

 

Title:

Corporate Banker

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

CIBC BANK USA,
as a Lender

 

 

 

 

By:

 

 

 

Name:

Timothy P. Roberts

 

 

Title:

Managing Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONFIRMATION

 

Reference is made to the First Amendment to Credit Agreement, dated as of the
date hereof (the “Amendment”), to the (i) Credit Agreement, dated as of
December 12, 2016 (as amended, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among BLUE BIRD
CORPORATION, a Delaware corporation (“Holdings”), BLUE BIRD BODY COMPANY, a
Georgia corporation (the “Borrower”), SCHOOL BUS HOLDINGS INC., a Delaware
corporation, PEACH COUNTY HOLDINGS, INC., a Delaware corporation, BLUE BIRD
GLOBAL CORPORATION,  Delaware corporation, as Intermediate Parents, the several
banks and other financial institutions from time to time party thereunder (the
“Lenders”), and BANK OF MONTREAL, as Issuing Bank, the Swingline Lender and the
Administrative Agent for the Lenders thereunder (in such capacities, the
“Administrative Agent”) and (ii) Collateral Agreement, dated as of December 12,
2016 (as amended, supplemented, waived or otherwise modified from time to time
prior to the date hereof, the “Collateral Agreement”), among Holdings, the
Borrower and the other Grantors (as defined therein) from time to time party
thereto, in favor of the Administrative Agent, for the benefit of the Secured
Parties.  Capitalized terms used herein but not defined have the meanings
assigned to such terms in the below-defined Amended Credit Agreement.

 

(a)           The Credit Agreement is being amended and the Borrower is
obtaining Supplemental Revolving Commitments and Supplemental Term Loans
pursuant to the Amendment as set forth therein (the Credit Agreement, as amended
by the Amendment, the “Amended Credit Agreement”).

 

(b)           Each of the undersigned parties hereby assigns, pledges and grants
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, a continuing security interest in all of its right, title and
interest in and/or to the Collateral of such party to secure the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations of such party.  Such
security interest shall be governed in all respects by all of the terms
contained in the Collateral Agreement.

 

(c)           Each of the undersigned hereby agrees, with respect to each Loan
Document to which it is a party:

 

(i)            all of its obligations, liabilities and indebtedness under such
Loan Document shall remain in full force and effect on a continuous basis
regardless of the effectiveness of the Amendment; and

 

(ii)           all of the Liens and security interests in the Collateral created
and arising under such Loan Document remain in full force and effect on a
continuous basis, and the perfected status and priority of each such Lien and
security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, as collateral security for its
obligations, liabilities and indebtedness under the Amended Credit Agreement and
the Collateral Agreement.

 

(d)           This Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

 

(e)           THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(f)            This Acknowledgment and Confirmation may be executed by one or
more of the parties to this Acknowledgment and Confirmation on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature

 

--------------------------------------------------------------------------------


 

page of this Acknowledgment and Confirmation by email or facsimile transmission
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.

 

[remainder of page intentionally left blank]

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

 

BLUE BIRD CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BLUE BIRD BODY COMPANY

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SCHOOL BUS HOLDINGS INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PEACH COUNTY HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BLUE BIRD GLOBAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

See attached

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

LENDER

 

Revolving
Initial
Commitments

 

Supplemental
Revolving
Commitments

 

Total Revolving
Commitments

 

Initial Term
Commitments

 

Supplemental
Term
Commitments

 

Total Term Loan
Commitments

 

BANK OF MONTREAL

 

$

13,244,680.86

 

$

2,191,560.76

 

$

15,436,241.62

 

$

26,136,170.26

 

$

4,427,588.12

 

$

30,563,758.38

 

FIFTH THIRD BANK

 

$

12,127,659.57

 

$

2,301,870.63

 

$

14,429,530.20

 

$

23,931,914.87

 

$

4,638,554.93

 

$

28,570,469.80

 

REGIONS BANK

 

$

12,127,659.57

 

$

2,301,870.63

 

$

14,429,530.20

 

$

23,931,914.87

 

$

4,638,554.93

 

$

28,570,469.80

 

BANK OF AMERICA, N.A.

 

$

7,340,425.53

 

$

2,391,118.09

 

$

9,731,543.62

 

$

14,485,106.39

 

$

4,783,349.99

 

$

19,268,456.38

 

BANK OF THE WEST

 

$

7,340,425.53

 

$

2,391,118.09

 

$

9,731,543.62

 

$

14,485,106.39

 

$

4,783,349.99

 

$

19,268,456.38

 

JPMORGAN CHASE BANK

 

$

7,340,425.53

 

$

2,391,118.09

 

$

9,731,543.62

 

$

14,485,106.39

 

$

4,783,349.99

 

$

19,268,456.38

 

SANTANDER BANK, N.A.

 

$

6,382,978.72

 

$

3,348,564.90

 

$

9,731,543.62

 

$

12,595,744.66

 

$

6,672,711.72

 

$

19,268,456.38

 

BRANCH BANKING & TRUST CO.

 

$

4,308,510.63

 

$

1,396,187.37

 

$

5,704,698.00

 

$

8,502,127.65

 

$

2,793,174.35

 

$

11,295,302.00

 

CAPITAL ONE BANK, N.A.

 

$

0.00

 

$

4,697,986.58

 

$

4,697,986.58

 

$

0.00

 

$

9,302,013.42

 

$

9,302,013.42

 

SYNOVUS FINANCIAL CORP.

 

$

3,191,489.36

 

$

1,003,141.51

 

$

4,194,630.87

 

$

6,297,872.36

 

$

2,007,496.77

 

$

8,305,369.13

 

CIBC BANK USA

 

$

1,595,744.70

 

$

585,463.35

 

$

2,181,208.05

 

$

3,148,936.16

 

$

1,169,855.79

 

$

4,318,791.95

 

TOTAL

 

$

75,000,000.00

 

$

25,000,000.00

 

$

100,000,000.00

 

$

148,000,000.00

 

$

50,000,000.00

 

$

198,000,000.00

 

 

--------------------------------------------------------------------------------